       Case 3:21-cv-01807-B Document 1 Filed 08/04/21                Page 1 of 8 PageID 1



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 JOSHUA W. CHERRY,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:21-cv-01807

 PORTFOLIO RECOVERY ASSOCIATES,
 LLC,                                                   DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes JOSHUA W. CHERRY (“Plaintiff”), by and through his undersigned

attorney, complaining as to the conduct of PORTFOLIO RECOVERY ASSOCIATES, LLC

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Texas, Dallas Division and a substantial amount of the events and

                                                  1
        Case 3:21-cv-01807-B Document 1 Filed 08/04/21               Page 2 of 8 PageID 2



omissions that gave rise to Plaintiff’s cause of action occurred within the Northern District of

Texas, Dallas Division.

                                                     PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Hunt County, Texas, which is

within the Northern District of Texas, Dallas Division.

      5. Defendant is a limited liability company formed under the laws of the State of Delaware.

Defendant uses the mail and/or telephone for the principal purpose of collecting debts from

consumers on a nationwide basis, including consumers in the State of Texas. Defendant was

founded in 1996 and is one of the Nation’s largest debt collectors.1

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempts to collect upon an allegedly defaulted

credit card debt (“subject debt”) with a balance of $974.00 that Plaintiff purportedly owed to

Capital One Bank (USA), N.A. (“Capital One”).

      8. Plaintiff incurred the subject debt in order to purchase personal and other consumer goods

and/or services.

      9. Around January 2021, Plaintiff began receiving calls to his cellular phone, (214) XXX-

2651, from Defendant.




1
    https://www.portfoliorecovery.com/prapay/help/out-us

                                                           2
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                   Page 3 of 8 PageID 3



   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -2651. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Defendant has used several numbers when placing collection calls to Plaintiff’s cellular

phone, including but not limited to: (405) 544-5279, (214) 273-2106, (240) 512-9506, (682) 201-

3919, (214) 491-5323, (469) 470-0501, (682) 316-2306, (423) 546-3010, and (763) 312-5027.

   12. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activities.

   13. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

several times, before being connected to a live representative.

   14. Upon speaking with Defendant, Plaintiff was informed that it is acting as a debt collector

attempting to collect upon the subject debt.

   15. On or around March 5, 2021, Defendant’s harassing collection campaign caused Plaintiff

to demand that Defendant cease calling him.

   16. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

Plaintiff’s cellular phone seeking payment on the subject debt.

   17. Despite Defendant lacking permission to call Plaintiff’s cellular phone, Defendant still

placed not less than 10 phone calls to Plaintiff’s cellular phone.

   18. For example, Defendant placed calls to Plaintiff’s cellular phone on June 7th, June 8th,

June 10th, June 12th, June 15th, June 16th, June 17th, June 28th, and June 30th.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.



                                                   3
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                 Page 4 of 8 PageID 4



   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls from debt

collectors, emotional distress, increased risk of personal injury resulting from the distraction

caused by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c and §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   28. Moreover, 15 U.S.C. §1692d(5) further prohibits debt collectors from “causing a telephone

to ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”




                                                4
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                   Page 5 of 8 PageID 5



   29. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 10 times after he had demanded that it stop

calling him. This repeated behavior of systematically calling Plaintiff’s phone in spite of his

demands was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.

   30. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         b. Violations of FDCPA § 1692e

   31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  32. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   33. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendant stop

contacting him, Defendant continued to contact Plaintiff via automated calls. Instead of putting

an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular

phone in a deceptive attempt to force him to answer its calls and ultimately make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability

to contact him via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f

   34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

                                                  5
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                 Page 6 of 8 PageID 6



   35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 10 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   36. As pled in paragraphs 17 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff JOSHUA W. CHERRY, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
      and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.

   38. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   39. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).




                                                 6
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                  Page 7 of 8 PageID 7



   40. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   41. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   42. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

10 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   43. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   44. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   45. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone absent his consent.



                                                  7
     Case 3:21-cv-01807-B Document 1 Filed 08/04/21                Page 8 of 8 PageID 8



Such lawful ability was revoked upon Plaintiff demanding that Defendant stop calling his cellular

phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff JOSHUA W. CHERRY, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
      and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: August 4, 2021                                Respectfully submitted,

                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim, Esq. #6302103
                                                    Counsel for Plaintiff
                                                    Admitted in the Northern District of Texas
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Ave., Suite 200
                                                    Lombard, Illinois 60148
                                                    (630) 568-3056 (phone)
                                                    (630) 575-8188 (fax)
                                                    nvolheim@sulaimanlaw.com




                                                8
